Citation Nr: 1113047	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2006 by the VARO in Waco, Texas, denying the Veteran's claims of entitlement to service connection for headaches, tinnitus, a skin rash, a psychiatric disorder, and whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right ankle injury.  In a July 2008 decision, the Board denied service connection for hepatitis C and tinnitus and determined that new and material evidence had not been received by VA to reopen a previously denied claim for service connection for residuals of a right ankle injury.  In addition, the Board remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, the issues of service connection for headaches, skin rash, and a psychiatric disorder other than PTSD (service connection for PTSD was the subject of a separate Board remand in July 2008, for which favorable action was taken by the AMC in December 2010).  The AMC, also by its rating decision of December 2010, granted entitlement to service connection for tension headaches.  Following the AMC's actions to develop the two remaining issues on appeal, service connection for a skin rash and a psychiatric disorder other than PTSD, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.  


REMAND

By its July 2008 remand, the Board directed the AMC, among other things, to obtain a VA medical examination to ascertain the nature and etiology of the Veteran's claimed skin disorder.  As part of that examination, the AMC was directed to obtain medical opinions as to the likelihood that any skin disorder of the Veteran either originated in service or was otherwise attributable thereto.  

With respect to the Veteran's skin disorder, a VA medical examination was undertaken in October 2010, findings from which culminated in entry of a pertinent diagnosis involving a recurrent skin rash of the right hand of an unknown etiology.  The VA examiner did not indicate whether the rash was a disorder, such as chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda, for which there exists a presumption of service incurrence based on herbicide exposure.  Notice is taken that the Veteran had service in Vietnam and he is thus presumed to have been exposed to toxic herbicides while on active duty.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  As well, the VA examiner opined that the Veteran's recurrent skin rash of unknown etiology was unrelated to his military service since it was not found in his service treatment records, noting further that service treatment records identified only a groin rash in 1969 and "nothing else about rashes."  However, the VA examiner did not specifically reference any of the other inservice complaints and findings as to a skin disorder, which the Board set forth in its August 2008 remand as including tinea cruris in April 1967, a groin rash in June 1967, and a boil in the suprapubic area in November 1967.  To that extent, the October 2010 skin examination is found to be lacking and incomplete, and further examination and opinion from a VA dermatologist is found to be advisable in order to determine what nexus, if any, exists between current skin disablement and military service of the Veteran or any event thereof.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  Remand for corrective action is thus in order.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Regarding the Veteran's psychiatric status, the Board by its July 2008 remand did not request that a VA examination be afforded as to a psychiatric disorder other than PTSD.  A VA PTSD examination was afforded the Veteran, which was conducted in October 2010.  That examination yielded, apart from PTSD, a diagnosis of schizophrenia, paranoid type, and a bare opinion that it was not caused by or the result of military service, without any rationale whatsoever or citation to the clinical record as a means to support the conclusion reached.  The absence of a rationale renders that VA medical opinion to be incomplete and further actions are deemed necessary to obtain an opinion with a full supporting rationale.  

Accordingly, this case is REMANDED for the following actions:

1.  With any identification by the Veteran of the facilities in question, obtain all pertinent VA treatment records, not already on file, including those compiled since August 2010 at all pertinent VA medical facilities, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination to ascertain whether any acquired psychiatric disorder, other than PTSD, originated in service or is otherwise attributable to his period of active duty.  The claims folders should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folders was made available and reviewed.  

The VA examiner should undertake a complete review of the Veteran's history and current complaints, and undertake a comprehensive mental status evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed, and the examiner should differentiate between acquired and non-acquired psychiatric entities, such as personality disorders.  

The examiner should then offer an opinion addressing the following question(s):

Is it at least as likely as not that any diagnosed acquired psychiatric disorder, other than PTSD, (i) had its onset during the Veteran's period of military service from July 1966 to August 1969, or is otherwise attributable thereto, including presumed exposure to toxic herbicides; or (ii) if a psychosis, whether it originated during the one-year period immediately following his service discharge in August 1969?  

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

A complete rationale for all opinions offered should be provided.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

3.  Afford the Veteran a VA skin examination by a VA examiner that has not previously examined him and that preferably is a dermatologist, for the purpose of determining whether any existing skin disorder originated in service or is otherwise attributable to thereto, including presumed exposure to toxic herbicides.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should undertake a complete review of the Veteran's history and current complaints, and undertake a comprehensive clinical evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed, and the examiner should specifically note whether there is present or absent chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda.  

The examiner should then offer an opinion addressing the following question(s):

Is it at least as likely as not that any diagnosed skin disorder had its onset during the Veteran's period of military service from July 1966 to August 1969, or is otherwise attributable thereto, including presumed exposure to toxic herbicides?  

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

A complete rationale for all opinions offered should be provided.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

4.  Lastly, readjudicate the Veteran's claims for service connection for a psychiatric disorder, other than PTSD, and a skin rash, on the basis of all pertinent evidence on file and all applicable law and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



